Citation Nr: 1624434	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  09-50 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for cystic acne.

2.  Entitlement to service connection for a psychiatric disability claimed as depression, to include as secondary to cystic acne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to January 1977. 

This case is before the Board of Veterans' Appeals (Board) on appeal from August 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. In May 2011, the Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  This case was before the Board in March 2014 when it was remanded for additional development.  

An August 2014 rating decision granted service connection for tinnitus.  This determination constitutes a full grant of the benefits sought, so the claim for service connection for tinnitus is no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

A Remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Unfortunately, for the reasons noted below, the Board has no recourse but to Remand this case once again.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Increased Rating for Cystic Acne

In a March 2014 Remand, the Board instructed the AOJ (in pertinent part) to schedule the Veteran for a VA skin examination to determine the current severity of his service-connected cystic acne.  The examiner was to identify and describe in detail all residuals attributable to the Veteran's cystic acne, pursuant to the applicable rating criteria found in 38 C.F.R. § 4.118, and color photographs were to be associated with the examination report. 

The Veteran underwent a VA skin examination in September 2014.  See VVA.  However, the VA examiner did not address all requested development.  The Veteran reported acne on his face, back, and chest, with one lesion on his chest that consistently leaked foul-smelling, purulent fluid.  While the examiner described the severity of the acne on the Veteran's face, no information was provided with regard to the back or chest.  In addition, no color photographs were included with the examination report.  An examination must provide sufficient information to rate the disability in accordance with the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Moreover, newly received VA treatment records show that the Veteran's service-connected skin disability may have worsened since the time of the September 2014 VA examination.  Specifically, an April 2015 VA outpatient treatment record notes that the Veteran was seen for a follow-up evaluation of his acne.  See VBMS.  The Veteran reported that outbreaks of acne were "becoming more frequent and painful."  The examiner noted that acne was present on the Veteran's face, neck and chest.  In view of this treatment record indicating a worsening of the disability, the Board finds it appropriate to remand this claim so that the Veteran may be scheduled for an examination to assess the current state of this disability.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).


Service Connection for Psychiatric Disability Claimed as Depression

The Veteran contends that his depression is related to his service-connected cystic acne.  Specifically, he maintains that changes in his appearance due to acne have affected his interactions with others, including his relationships with former spouses and individuals of the opposite sex, and his ability to work.  See March 2011 hearing transcript, pages 14-20, and September 2014 VA skin examination report. 

In the March 2014 remand, the Board instructed the AOJ (in pertinent part) to obtain an opinion as to the nature and etiology of the Veteran's claimed psychiatric disability, to include whether such disability was caused or is aggravated by cystic acne.  

A VA medical opinion was obtained in October 2014.  The VA examiner noted a diagnosis of persistent depressive disorder and opined that it is less likely than not that this disability was incurred during or as a result of the Veteran's military service.  The examiner further opined that it is less likely than not that that the Veteran's psychiatric disability is secondary to or aggravated by his cystic acne.  In this regard, the examiner stated:

The overall picture is one of an individual who had made a poor adjustment prior to entering military service to the extent that there were indications of subjective emotional distress.  Veteran struggled with an absent father whose military career frequently took him away from the family and his parents' [sic] divorced during his childhood.  He often fought with his only close friend during earlier childhood years and performed poorly in school.  These circumstances and reactions would predict his psychiatric and psychosocial adjustment problems as an adult.  Prior to entering the military, Veteran did appear to suffer from symptoms of Persistent Depressive Disorder, Early Onset . . . . 

The veteran talked little about his acne relative to his having been "kicked out of the Army." . . . 

The veteran's Persistent Depressive Disorder symptoms appear to be related to impairment in functional status and quality of life such that he has few friends and little in the way of recreational activity outside of watching war movies.

The examiner did not appear to consider the Veteran's lay statements about the relationship between his service-connected acne and his depression.  The Board notes that the Veteran has two service-connected disabilities, acne and tinnitus.  However, the Veteran has not asserted that tinnitus caused or contributed to his depression, nor does such medical opinion appear in the record.  

Moreover, while the VA examiner opined that the Veteran had a preexisting psychiatric disability, the examiner failed to identify the specific clear and unmistakable (obvious, manifest, or undebatable) evidence of this preexisting disability.  The examiner did not address the absence of any pertinent objective findings on the entrance examination.  Therefore, these findings are insufficient for the Board to adjudicate the Veteran's claim.  Therefore, these findings are insufficient for the Board to adjudicate the Veteran's claim.  Another etiology opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and asked to provide detailed information regarding all sources of medical treatment, both VA and private, for his service-connected skin disability and his claimed depression.  After obtaining the necessary waivers where appropriate, obtain copies of those medical records identified by the Veteran which have not already been made a part of the evidence for inclusion in the claims file. 

If any records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  Thereafter, the Veteran should be scheduled for the appropriate clinical examination to evaluate the current severity of his service-connected cystic acne.  The Veteran's electronic claims file should be provided to the examiner in conjunction with the examination.  All tests and studies deemed appropriate should be conducted.  Specific findings pertinent to the face, neck, chest and back should be noted.  Photographs should be made and associated with the electronic record available for appellate review.  All information required for rating purposes is to be provided by the examiner.  The supporting rationale for all opinions expressed must be provided.
 
3.  Obtain an opinion as to the etiology of the Veteran's depression from a qualified VA medical professional.  An examination should only be scheduled if the medical professional deems it necessary.  The VA medical professional must acknowledge and discuss the Veteran's statements that that changes in his appearance due to acne have affected his interactions with others, including his relationships with former spouses and individuals of the opposite sex, and his ability to work.  

The reviewer/examiner should answer the following questions:

a.  Is there clear and unmistakable (obvious, undebatable) evidence that the Veteran had a psychiatric disability that preexisted his active duty service?  Identify the clear and unmistakable evidence, if it exists.  Specifically discuss the Veteran's normal entrance examination report with regard to psychiatric disability. 

b.  If it is determined that a psychiatric disability clearly and unmistakably preexisted service, is there is clear and unmistakable (obvious, undebatable) evidence that the preexisting psychiatric disability was not aggravated beyond the natural progression of the condition?  Identify the clear and unmistakable evidence.  

c.  If the examiner/reviewer concludes that the Veteran did not have a psychiatric disability which preexisted service (i.e., a lack of clear and unmistakable evidence), or if the evidence of a preexisting disability does not meet the clear and unmistakable evidence standard (clear evidence of preexisting disability AND clear evidence that preexisting disability was not aggravated in service) the examiner/reviewer should address this question:

Is it as likely as not (a 50 percent probability or greater) that the Veteran currently has a psychiatric disability that:
      (i) had its onset in service, or,
      (ii) is otherwise etiologically related to the Veteran's active service, or, 
      (iii) is secondary to the service-connected acne disability, or 
      (iv) is aggravated by the Veteran's service-connected acne disability?  "Aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the baseline level of disability.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

Provide a complete rationale for each opinion.  If an opinion cannot be provided without resorting to mere speculation, then a detailed medical explanation as to why causation is unknowable must be provided.  The medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.
 
5.  It has been more than 5 years since the Veteran's hearing before the Board.  Accordingly, the AOJ should carefully review the medical opinions to assure that each question listed in the Remand has been addressed.  The AOJ should carefully review the actions conducted during the course of the Remand to assure that each action directed has been accomplished.  

6.  Then, the AOJ should readjudicate the issues of entitlement to an increased rating for cystic acne and entitlement to service connection for a psychiatric disability.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



